UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-2346


In re: PHILLIP O’BRIANT,

                     Petitioner.



                On Petition for Writ of Mandamus. (1:18-cv-02099-ELH)


Submitted: February 7, 2019                                  Decided: February 14, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Phillip O’Briant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip O’Briant petitions for a writ of mandamus, asking this court to compel the

district court to “fulfil [its] legal obligation under the U.S. Constitution.” “[M]andamus

is a drastic remedy that must be reserved for extraordinary situations.” In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks and citations

omitted). “Courts provide mandamus relief only when (1) petitioner ‘ha[s] no other

adequate means to attain the relief [he] desires’; (2) petitioner has shown a ‘clear and

indisputable’ right to the requested relief; and (3) the court deems the writ ‘appropriate

under the circumstances.’” Id. (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81

(2004)). The writ of mandamus is not a substitute for appeal. Will v. United States, 389

U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      We conclude that O’Briant fails to show that he is entitled to mandamus relief.

Accordingly, although we grant him leave to proceed in forma pauperis, we deny his

petition for a writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2